Title: To Benjamin Franklin from John Viny and Family, 21 May 1783
From: Viny, John
To: Franklin, Benjamin


          
            Dr Sir
            Wheel Manufactory Black Friars Road May the 21st. 1783
          
          I hope you will forgive my trespassing on your most valuable moments, but I could not
            forego the Oppertunity by favor of Mosr Du Chateau, to express my great pleasure in
            hearing of your Health &c. O Sir, how happy shou’d I be, once more to take you by
            the hand, but from a Line I read of yours at Cheam I have but little hopes as I am confind, but
            happy beyond Expression, having such Friends that have hitherto supported me in the
            fulest degree possible, against the unnatural reverse Conduct of the Jacobs. Mrs V. and my dear Girls in No 3 are well, and most sincerely rejoice in your felicity. With the most hearty Affection
            permit us to subscribe ourselves most sincerely yours
          
            Jno. VinyR W Viny.R. J. VinyE VinyR J Viny
              FOR PIN
              Basket Mary
          
          
            PS I have furnish’d Mr Du
              Chateau with a Set of Wheels I much wish you Cou’d see as I think you will say I have
              not forgot how to do the Buisness well
            Will my Friend honor me with a Sheet of Paper tho his Name alone should be
              thereon.
          
          
          Addressed: His Excellency Dr. B.
            Franklin / By favor of Monsr. Du Chateau
          Notation: Viny 21 May 1783
        